DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered. Claims 1, 3-5, 7-11, 15, and 16 have been amended. Claims 2, 12, and 17 have been canceled. Claims 24-27 have been added.

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 May 2021, with respect to the rejection(s) of amended claim(s) 1 and 11 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Magazine (U.S. Patent Publication 2017/0244800). The new rejections are detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a computing system” in line 7. It is unclear as to whether this is the same computing system of independent claim 11 from which this claim depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magazine (U.S. Patent Publication 2017/0244800).
Regarding claim 1, Magazine teaches
A method performed by a computing system, (i.e. cloud environment server/cloud environment) comprising: (Fig. 4, 252; Fig. 2, 154)
receiving, from a first device, (Fig. 4, 256; Fig. 2, 156; [0043], lines 1-17; i.e. computing device implementing peripheral service) a first indication that a first peripheral device (Fig. 4, 276; Fig. 2, 158; i.e. printer/camera/scanner) associated with the first device is to be made available for sharing, the first device including a driver (Fig. 2, 174; i.e. peripheral driver) for the first peripheral device; ([0031]; [0041])
sending, to a second device, (Fig. 4, 258; Fig. 2, 152a; i.e. client device) a second indication that the first peripheral device is available for sharing; ([0035], lines 8-12; [0036])
receiving, from the second device, a first request (i.e. first request to perform a function on a selected peripheral device) to access the first peripheral device; and ([0037])
based at least in part on receipt of the first request, causing a communication channel (client device/communication platform/cloud environment/communication platform/peripheral service) to be established between the second device and the first device (i.e. The cloud environment causes a communication channel to be established by transferring the request from the client device/second device to the peripheral service.) ([0037], lines 10-19; [0038], lines 1-17) and enabling streaming of data between the driver and the communication channel to direct the first peripheral device to the second device so that the first peripheral device operates as a virtual device (i.e. remote device) of the second device. ([0054]; [0057]; Fig. 8; Fig. 9; i.e. The client device connects to the cloud environment via a GUI. The GUI provides the streaming data of live camera feed from the peripheral device/driver to the client device. Thereby directing the first peripheral device which is remote or virtual to the client device.)

Regarding claim 6, Magazine teaches
The method of claim 1, further comprising: 
based at least in part on the first indication, updating a record (Fig. 2, 168; i.e. registration database) to include first data (i.e. information about peripheral/status of the peripheral) indicating the first peripheral device is available for sharing; and ([0031]; [0040], lines 8-16)
determining to send the second indication to the second device based at least in part on the first data.  ([0040], lines 1-8; [0036])

Claims 22, 3, 11, 23, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Magazine in view of Hidenori et al. (Japanese Patent Publication JP2016-212596), hereinafter Hidenori.
Regarding claim 22, Magazine shows all of the features with respect to claim 1 as outlined above. However, Magazine fails to show
The method of claim 1, wherein the communication channel comprises a peer-to-peer connection between the second device and the first device.
Hidenori shows
wherein the communication channel comprises a peer-to-peer connection between the second device and the first device. (Page 7, Paragraph 3; i.e. computer mounted on peripheral device) (Hidenori: Page 6, Step S4)
Hidenori and Magazine are considered analogous art because they involve remote control of a peripheral. Magazine shows a cloud environment which provides a communication channel between a client device and a peripheral. Hidenori shows that such a communication channel may be a direct P2P connection between the two devices and that the cloud environment may provide the session information to the devices so that they may establish the P2P connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine to incorporate the teachings of Hidenori wherein the communication channel comprises a peer-to-peer connection between the second device and the first device. Doing so provides for the creation of a peer-to-peer connection which may be faster.

Regarding claim 3, Magazine in view of Hidenori shows all of the features with respect to claim 22 as outlined above. Magazine in view of Hidenori further shows
 wherein causing the communication channel to be established further comprises: 
receiving, from the first device, a first internet protocol (IP) address associated with the first device; (Hidenori: Page 6, Paragraph 2; i.e. The computer/peripheral device sends its IP address as part of the session information to the device management server.)
sending the first IP address to the second device (i.e. terminal 1) to enable the second device to direct first messages (Page 7, Paragraphs 6-9; i.e. messages form a terminal/smartphone to control the peripheral such as to control a television/display or elevator or camera) to the first device over the peer-to-peer connection; (Hidenori: Page 6, Paragraphs 2-3; i.e. The device management server sends the session establishment response including the session information/IP address of the computer/peripheral to terminal 1. )
receiving, from the second device, (i.e. terminal 1) a second IP address associated with the second device; and (Hidenori: (Page 5, Step S2 and Step S3; i.e. The terminal 1 sends the session information including the IP address of terminal 1 to the device management server.)
sending the second IP address to the first device to enable the first device to send second messages (Page 7, Paragraphs 6-9; i.e. messages such as video from the peripheral to the terminal/smartphone) to the second device over the peer-to-peer connection. (Hidenori: Page 6, Paragraph 1; i.e. The device management server forwards the session establishment request from the terminal 1 including the IP address of terminal 1 to the computer/peripheral.) 

Regarding claim 11, Magazine shows
A system comprising a first device (Fig. 4, 256; Fig. 2, 156; [0043], lines 1-17; i.e. computing device implementing peripheral service) that includes a driver (Fig. 2, 174) for a first peripheral device, (Fig. 2, 158) the system including:
at least one first processor; (Fig. 3, 202) and
	at least one first computer-readable medium (Fig. 2, 206) encoded with instructions which, when executed by the at least one first processor, cause the first device to: ([0043])
	send, to a computing system, (Fig. 4, 252; Fig. 2, 154; i.e. cloud environment server) a first indication that the first peripheral device is available for sharing, ([0031]; [0040], lines 8-16)
	receive, from the computing system, a second indication (i.e. first request to perform a function on a selected peripheral device) that a second device (Fig. 4, 258; Fig. 2, 152a; i.e. client device) has requested access to the first peripheral device, ([0037])
	based at least in part on receipt of the second indication,  (communication platform/cloud environment/communication platform) to direct the first peripheral device to the second device so that the first peripheral device operates as a virtual device (i.e. remote device) of the second device, and ([0054]; [0057]; Fig. 8; Fig. 9; Fig. 1; i.e. The peripheral service enables streaming of data, such as live camera feed from the peripheral driver to the communication channel. Thereby directing the first peripheral device, which is remote or virtual, to the client device.)
	communicate data (i.e. live camera feed) between the first peripheral device and the second device via the driver and communication channel. (Fig. 1; Fig. 2; [0054]; [0057])
However, Magazine fails to show
based at least in part on receipt of the second indication, establish a communication channel between the first device and the second device
Hidenori shows
receive, from the computing system, (i.e. device management server) a second indication (i.e. session establishment request from terminal 1) that a second device (i.e. terminal 1) has requested 
based at least in part on receipt of the second indication, establish a communication channel between the first device and the second device (Page 6, Paragraphs 2-4)
Hidenori and Magazine are considered analogous art because they involve remote control of a peripheral. Magazine shows a cloud environment which provides a communication channel between a client device and a peripheral. Hidenori shows that such a communication channel may be a direct P2P connection between the two devices and that the cloud environment may provide the session information to the devices so that they may establish the P2P connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine to incorporate the teachings of Hidenori wherein based at least in part on receipt of the second indication, establish a communication channel between the first device and the second device. Doing so provides for the creation of a peer-to-peer connection which may be faster.

Regarding claim 23, Magazine in view of Hidenori shows all of the features with respect to claim 11 as outlined above. Magazine in view of Hidenori further shows
The system of claim 11, wherein the communication channel comprises a peer-to-peer connection between the second device and the first device. (Hidenori: Page 7, Paragraph 3; i.e. computer mounted on peripheral device) (Hidenori: Page 6, Step S4)

Regarding claim 13, Magazine in view of Hidenori shows all of the features with respect to claim 23 as outlined above. Magazine in view of Hidenori further shows
The system of claim 23, wherein the at least one first computer-readable medium is encoded with additional instructions which, when executed by the at least one first processor, further cause the first device (i.e. computer mounted on peripheral) to: 
determine a first internet protocol (IP) address associated with the first device; (Hidenori: Page 6, Paragraph 2; i.e. The computer/peripheral device sends its IP address as part of the session information to the device management server.  In order to send the IP address it must be determined first.)
send the first IP address to the computing system; (Hidenori: Page 6, Paragraph 2; i.e. The computer/peripheral device sends its IP address as part of the session information to the device management server.)
receive, from the computing system, a second IP address associated with the second device; (i.e. terminal 1)  (Hidenori: Page 6, Paragraph 1; i.e. The device management server forwards the session establishment request from the terminal 1 including the IP address of terminal 1 to the computer/peripheral.)
receive, from the second device, first messages (i.e. messages from a terminal/smartphone to control the peripheral such as to control a television/display or elevator or camera) directed to the first IP address; and (Hidenori: Page 7, Paragraphs 6-9)
send, to the second device, second messages (i.e. messages from the computer/peripheral to the terminal/smartphone such as video acquired from the camera) directed to the second IP address. (Hidenori: Page 7, Paragraphs 6-9)

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Magazine in view of Sun (U.S. Patent Publication 2014/0365593).
Regarding claim 7, Magazine shows all of the features with respect to claim 6 as outlined above.  However, Magazine fails to show

authenticating an identity of a first user of the first device; and 
determining to update the record based at least in part on authenticating the identity of the first user. 
Sun shows
authenticating (i.e. logs into their account) an identity of a first user of the first device; and (Sun: [0078]; [0061]; i.e. A user of a user device logs into their account at the social networking platform to register a peripheral device connected to their user device.) 
determining to update the record (i.e. device database) based at least in part on authenticating the identity of the first user. (Sun: [0070]; [0078]; i.e. The peripheral device will be registered to the user account that was authenticated in the login procedure.)
Sun and Magazine are considered analogous art because they involve controlling peripheral devices. Magazine shows a peripheral service on a computing device which registers peripheral devices with the cloud environment. Sun shows that the computing device may be operated by a user who registers the peripherals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine to incorporate the teachings of Sun wherein authenticating an identity of a user of the first device and determining to update the record based at least in part on authenticating the identity of the user. Doing so provides for a secure environment.

Regarding claim 24, Magazine shows all of the features with respect to claim 1 as outlined above. Magazine further shows
The method of claim 1, wherein:
the second indication (i.e. listing of peripheral devices) is sent to the second device (i.e. client device) based at least in part on receipt of the first indication (i.e. self-registration information received from peripheral devices); ([0036]; i.e. A list of available peripheral devices will be sent only after there are registered peripheral devices.)
the second indication is configured to cause the second device to present at least one second user interface element (Fig. 8) that can be selected to request access to the first peripheral device; and ([0037])
the first request is indicative of the at least one second user interface element having been selected. ([0037])
However, Magazine fails to show
the first indication is indicative of at least one first user interface element presented on the first device having been selected, the at least on first user interface element identifying the first peripheral device;
Sun shows
the first indication is indicative of at least one first user interface element (Fig. 2E, 208; i.e. peripheral device contact) presented on the first device having been selected, the at least on first user interface element identifying the first peripheral device; ([0093], lines 1-8; [0222]; [0156]; [0056]; [0057]; i.e. The social networking client application executing on the user device presents a contact list for a user to select contacts and peripherals to share with contacts in a group chat.)
Sun and Magazine are considered analogous art because they involve controlling peripheral devices. Magazine shows a peripheral service on a computing device which registers peripheral devices with the cloud environment. Sun shows that the computing device may be operated by a user who registers the peripherals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine to incorporate the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Magazine in view of Sun as applied above, and further in view of Sprigg et al. (U.S. Patent Publication 2011/0205965), hereinafter Sprigg.
Regarding claim 8, Magazine in view of Sun shows all of the features with respect to claim 3 as outlined above. However, Magazine in view of Sun fails to show
The method of claim 6, further comprising: 
authenticating an identity of a second user of the second device; 
determining that the first data indicates the second user is authorized to access the first peripheral device; and 
sending the second indication to the second device based at least in part on the first data indicating the second user is authorized to access the first peripheral device.
Sprigg shows
authenticating an identity of a second user of the second device; (i.e. personal computer) ([0099], lines 1-16; i.e. The user is authenticated b the VPH server.)
determining that the first data (i.e. peripheral devices attached to virtual peripheral hub device associated with the user) indicates the second user is authorized to access the first peripheral device; and ([0091], lines 10-27; [0095])
sending the second indication (i.e. menu of peripheral devices) to the second device based at least in part on the first data indicating the second user is authorized to access the first peripheral device. ([0099], lines 11-16; [0102])
Sprigg and Magazine in view of Sun are considered analogous art because they involve control of peripheral devices.  Magazine shows that a user of the client device may execute a function on a peripheral device. Sprigg shows that when a user of the second device/client device would like to use the peripherals they must first be authenticated. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine in view of Sun to incorporate the teachings of Sprigg wherein authenticating an identity of a user of the second device, determining that the first data indicates the user is authorized to access the peripheral device, and sending the second indication to the second device based at least in part on the first data indicating the user is authorized to access the peripheral device.  Doing so provides security for the system.

Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Magazine in view of Hidenori as applied above, and further in view of Sredojev et al. (“WebRTC technology overview and signaling solution design and implementation”, 25-29 May 2015), hereinafter Sredojev.
Regarding claim 4, Magazine in view of Hidenori shows all of the features with respect to claim 3 as outlined above. However, Magazine in view of Hidenori fails to show
The method of claim 3, wherein causing the communication channel to be established further comprises: 
receiving, from the first device, first information identifying data handling capabilities of the first device; 
sending the first information to the second device to enable the second device to communicate with the peripheral device over the peer-to-peer connection; 
receiving, from the second device, second information identifying data handling capabilities of the second device; and 
sending the second information to the first device to enable the second device to communicate with the first peripheral device over the peer-to-peer connection. 
Sredojev shows
wherein causing the communication channel to be established further comprises: 
receiving, from the first device, (i.e. peer1) first information identifying data handling capabilities (i.e. media information) of the first device; (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; i.e. The signaling server receives the local media information of peer1.)
sending the first information to the second device (i.e. peer2) to enable the second device to communicate with the peripheral device (i.e. display of peer1) over the peer-to-peer connection; (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; Page 1008, Column 2, Fig. 6 and Paragraph 1)
receiving, from the second device, (i.e. peer2) second information (i.e. media information) identifying data handling capabilities of the second device; and (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; i.e. The signaling server receives the local media information of peer2.)
sending the second information to the first device to enable the second device to communicate with the first peripheral device over the peer-to-peer connection. (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; Page 1008, Column 2, Fig. 6 and Paragraph 1)
Sredojev and Magazine in view of Hidenori are considered analogous art because they involve peer-to-peer connections between devices. Hidenori shows that the peer-to-peer connection may between browsers using webRTC.  Sredojev shows the details on how a webRTC P2P connection may be 

Regarding claim 5, Magazine in view of Hidenori shows all of the features with respect to claim 22 as outlined above. However, Magazine in view of Hidenori fails to show
The method of claim 22, wherein causing the communication channel to be established further comprises: 
receiving, from the first device, first information identifying data handling capabilities of the first device; 
sending the first information to the second device to enable the second device to communicate with the first peripheral device over the peer-to-peer connection; 
receiving, from the second device, second information identifying data handling capabilities of the second device; and 
sending the second information to the first device to enable the second device to communicate with the first peripheral device over the peer-to-peer connection.
Sredojev shows

receiving, from the first device, (i.e. peer1) first information identifying data handling capabilities (i.e. media information) of the first device; (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; i.e. The signaling server receives the local media information of peer1.)
sending the first information to the second device (i.e. peer2) to enable the second device to communicate with the peripheral device (i.e. display of peer1) over the peer-to-peer connection; (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; Page 1008, Column 2, Fig. 6 and Paragraph 1)
receiving, from the second device, (i.e. peer2) second information (i.e. media information) identifying data handling capabilities of the second device; and (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; i.e. The signaling server receives the local media information of peer2.)
sending the second information to the first device to enable the second device to communicate with the peripheral device over the peer-to-peer connection. (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; Page 1008, Column 2, Fig. 6 and Paragraph 1)
Sredojev and Magazine in view of Hidenori are considered analogous art because they involve peer-to-peer connections between devices. Hidenori shows that the peer-to-peer connection may between browsers using webRTC.  Sredojev shows the details on how a webRTC P2P connection may be established.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine in view of Hidenori to incorporate the teachings of Sredojev wherein causing the communication channel to be established further comprises: receiving, from the first device, first information identifying data handling capabilities of the first device, sending the first information to the second device to enable the second device to communicate with the peripheral device over the peer-to-peer connection, receiving, from the second device, second information identifying data handling capabilities of the second device, and sending the 

Regarding claim 9, Magazine in view of Hidenori shows all of the features with respect to claim 22 as outlined above. However, Magazine in view of Hidenori fails to show
The method of claim 22, wherein causing the communication channel to be established further comprises: 
causing the peer-to-peer connection to be established using an RTCPeer Connection application programming interface (API) of WebRTC.
Sredojev shows 
wherein causing the communication channel to be established further comprises: 
causing the peer-to-peer connection to be established using an RTCPeer Connection application programming interface (API) of WebRTC. (Page 1009, Section C, Paragraphs 1 and 2; Page 1008, Section A, Paragraph 4; i.e. The signaling server causes the peer-to-peer connection to be established by transferring information between the peers using the RTCPeer connection API.)
Sredojev and Magazine in view of Hidenori are considered analogous art because they involve peer-to-peer connections between devices. Hidenori shows that the peer-to-peer connection may between browsers using webRTC.  Sredojev shows the details on how a webRTC P2P connection may be established. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine in view of Hidenori to incorporate the teachings of Sredojev wherein causing the peer-to-peer connection to be established further comprises: causing the peer-to-peer connection to be established using an RTCPeer Connection application 

Regarding claim 10,  Magazine in view of Hidenori in view of Sredojev shows all of the features with respect to claim 9 as outlined above. Magazine in view of Hidenori in view of Sredojev further shows
The method of claim 9, further comprising: 
enabling streaming of data between the driver (i.e. peer browser) and the peer-to-peer connection comprises using an RTCDataChannel application programming interface (API) of WebRTC to stream data between the driver and the peer-to-peer connection. (Sredojev: Page 1006, Section 1, Paragraph 2; Page 1008, Column 2, Fig. 6 and Paragraph 1; i.e. Once the peer-to-peer connection is established data is sent between the browsers using RTCDataChannel API.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Magazine in view of Hidenori as applied above, and further in view of Sredojev et al. (“WebRTC technology overview and signaling solution design and implementation”, 25-29 May 2015), hereinafter Sredojev.
Regarding claim 15, Magazine in view of Hidenori shows all of the features with respect to claim 23 as outlined above. However, Magazine in view of Hidenori fails to show
The system of claim 23, wherein the at least one first computer-readable medium is encoded with additional instructions which, when executed by the at least one first processor, further cause the first device to: use an RTCDataChannel application programming interface (API) of WebRTC to stream data between a driver of the peripheral device and the peer-to-peer connection. 
Sredojev shows
wherein the at least one computer-readable medium is encoded with additional instructions which, when executed by the at least one processor, further cause the first device to: use an RTCDataChannel application programming interface (API) of WebRTC to stream data between a driver (i.e. peer browser) of the peripheral device and the peer-to-peer connection. (Sredojev: Page 1006, Section 1, Paragraph 2; Page 1008, Column 2, Fig. 6 and Paragraph 1; i.e. Once the peer-to-peer connection is established data is sent between the browsers using RTCDataChannel API.)
Sredojev and Magazine in view of Hidenori are considered analogous art because they involve peer-to-peer connections between devices. Hidenori shows that the peer-to-peer connection may between browsers using webRTC.  Sredojev shows the details on how a webRTC P2P connection may be established. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine in view of Hidenori to incorporate the teachings of Sredojev wherein the at least one computer-readable medium is encoded with additional instructions which, when executed by the at least one processor, further cause the first device to: use an RTCDataChannel application programming interface (API) of WebRTC to stream data between a driver of the peripheral device and the peer-to-peer connection. Doing so provides for the necessary tools to implement the webRTC peer-to-peer connection.

Claims 26, 16, 21, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Magazine in view of Hidenori as applied above, and further in view of Sun.
Regarding claim 26, Magazine in view of Hidenori shows all of the features with respect to claim 11. However, Magazine in view of Hidenori fails to show
The system of claim 11, wherein the at least one first computer-readable medium is encoded with additional instructions which, when executed by the at least one first processor, further cause the first device to:

detect selection of the at least one first user interface element; and
determine to send the first indication based at least in part on the selection of the at least one first user interface element.
Sun shows
present at least one first user interface element (Fig. 2E, 208; i.e. peripheral device contact) that can be selected to indicate that first peripheral device is to be made available for sharing, the at least one first user interface element identifying the first peripheral device; ([0093], lines 1-8; [0222]; [0156]; [0056]; [0057]; i.e. The social networking client application executing on the user device presents a contact list for a user to select contacts and peripherals to share with contacts in a group chat.)
detect selection of the at least one first user interface element; and ([0093], lines 1-8; [0057]; i.e. The social networking client application operating on the user device detects the selection of the contacts/peripherals to add to the group chat in order to create the group chat.)
determine to send the first indication based at least in part on the selection of the at least one first user interface element. ([0054]; i.e. The communication server provides the creation of the group chat session.  Thereby receiving an indication from the user device of the users/peripherals to be included in the group chat.)

Regarding claim 16, Magazine in view of Hidenori in view of Sun shows all of the features with respect to claim 26. Magazine in view of Hidenori in view of Sun further shows
The system of claim 26, further comprising:
at least one second processor; (Magazine: Fig. 3, 202) and (Magazine: Fig. 4, 258; Fig. 1, 128; i.e. processor of client device)
at least one second computer-readable medium (Magazine: Fig. 3, 206) encoded with instructions which, when executed by the at least one second processor, cause the second device to:  (Magazine: Fig. 4, 258; Fig. 1, 128; i.e. memory and instructions of client device)
present at least one second user interface element that can be selected to request access to a first peripheral device; (Magazine: [0029], lines 1-8; [0036], lines 1-3; [0037], lines 1-5)
send, to a computing system, (Magazine: i.e. cloud environment) (Hidenori: i.e. device management server) a third indication (Magazine: data indicating selection of peripheral) (Hidenori: Pages 5-6; Step S3; Page 4, Paragraphs 3 and 8(Step S01); Page 5, Paragraph 5; i.e. The device management server receives a GET request from terminal 1 indicating that a user would like to access the peripheral.) that the at least one second user interface element has been selected, (Magazine: [0029], lines 1-8; [0037]; i.e. The client device transmits data indicating the selection in the GUI to the cloud environment.)
after sending the third indication, establish the communication channel between the first device (Hidenori: Page 7, Paragraph 3; i.e. computer mounted on peripheral device) and the second device, (Hidenori: i.e. terminal 1) and  (Hidenori: Pages 5-6; Steps S1- S4; i.e. After the GET request is sent, a series of steps are performed in which terminal 1 establishes a peer to peer communication channel by requesting a session to the device management server and receiving session information to connect with the computer/peripheral.)
communicate with the first peripheral device over the communication channel. (Magazine: [0038]; [0054]; [0057]; Fig. 8; Fig. 9)


The system of claim 16, wherein the communication channel comprises a peer-to-peer connection between the first device and the second device. (Hidenori: Page 7, Paragraph 3; i.e. computer mounted on peripheral device) (Hidenori: Page 6, Step S4)

Regarding claim 18, Magazine in view of Hidenori in view of Sun shows all of the features with respect to claim 21 as outlined above. Magazine in view of Hidenori in view of Sun further to shows 
The system of claim 21, wherein the at least one second computer-readable medium is encoded with additional instructions which, when executed by the at least one second processor, further cause the second device (Hidenori: i.e. terminal 1) to: 
receive, from the computing system, (i.e. device management server) a first internet protocol (IP) address associated with the first device; (i.e. computer mounted on peripheral) (Hidenori: Page 6, Paragraphs 2-3; i.e. The device management server sends the session establishment response including the session information/IP address of the computer/peripheral to terminal 1. )
determine a second IP address associated with the second device; (i.e. terminal 1)  (Hidenori: Page 5, Step S2 and Step S3; i.e. The terminal 1 sends the session establishment request including the IP address of terminal 1 to the device management server. In order to send the second IP address the terminal 1 must first determine the address.)
send the second IP address to the computing system; (Hidenori: Page 5, Step S2 and Step S3)
send, to the first device, first messages (i.e. messages from a terminal/smartphone to control the peripheral such as to control a television/display or elevator or camera) directed to the first IP address; and (Hidenori: Page 7, Paragraphs 6-9)
receive, from the first device, second messages (i.e. messages from the computer/peripheral to the terminal/smartphone such as video acquired from the camera) directed to the second IP address. (Hidenori: Page 7, Paragraphs 6-9)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Magazine in view of Hidenori as applied above, and further in view of Sredojev and Burnett, Daniel. C (“WebRTC: Handling Media on the Web”, 2017), hereinafter Burnett.
Regarding claim 14, Magazine in view of Hidenori shows all of the features with respect to claim 13 as outlined above. However, Magazine in view of Hidenori fails to show
The system of claim 13, wherein the at least one first computer-readable medium is encoded with additional instructions which, when executed by the at least first one processor, further cause the first device to: 
determine first information identifying data handling capabilities of the first device; 
send the first information to the computing system; and 
receive, from the computing system, second information identifying data handling capabilities of the second device;  
 wherein the first messages are formatted in accordance with the first information, and the second messages are formatted in accordance with the second information.  
Sredojev shows
cause the first device (i.e. Peer1) to:
determine first information (i.e. media information) identifying data handling capabilities of the first device; (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; i.e. Peer1 sends its media information to the signaling server.  The media information must be determined by Peer1 in order to be sent.)
send the first information to the computing system; (i.e. signaling server) and (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2)
receive, from the computing system, second information identifying data handling capabilities of the second device;  (Peer2) (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; Page 1008, Column 2, Fig. 6 and Paragraph 1; i.e. Peer1 receives the media information of Peer2 from the signaling server.)
Sredojev and Magazine in view of Hidenori are considered analogous art because they involve peer-to-peer connections between devices. Hidenori shows that the peer-to-peer connection may between browsers using webRTC.  Sredojev shows the details on how a webRTC P2P connection may be established.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Hidenori to incorporate the teachings of Sredojev wherein causing the peer-to-peer connection to be established further comprises: receiving, from the first device, first information identifying data handling capabilities of the first device, sending the first information to the second device to enable the second device to communicate with the peripheral device over the peer-to-peer connection, receiving, from the second device, second information identifying data handling capabilities of the second device, and sending the second information to the first device to enable the second device to communicate with the peripheral device over the peer-to-peer connection.  Doing so provides for the necessary information to establish the webRTC peer-to-peer connection. 
However, Magazine in view of Hidenori in view of Sredojev fails to show
wherein the first messages are formatted in accordance with the first information, and the second messages are formatted in accordance with the second information.  
Burnett shows
wherein the first messages are formatted in accordance with the first information, and the second messages are formatted in accordance with the second information. (Page 163, Section 8.3.4, Paragraph 3; i.e. The message formats that are acceptable between the two browsers are agreed upon so that each browser receives the format that is acceptable for its information.)
Burnett and Magazine in view of Hidenori in view of Sredojev are considered analogous art because they involve webRTC.  Sredojev shows the offer/answer protocol associated with the two devices.  Burnett shows that this offer/answer protocol determines the format of the messages received by the devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine in view of Hidenori in view of Sredojev to incorporate the teachings of Burnett wherein the first messages are formatted in accordance with the first information, and the second messages are formatted in accordance with the second information. Doing so provides that the devices receive formats that are acceptable.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Magazine in view of Hidenori in view of Sun as applied above, and further in view of Sredojev et al. (“WebRTC technology overview and signaling solution design and implementation”, 25-29 May 2015), hereinafter Sredojev.
Regarding claim 20, Magazine in view of Hidenori in view of Sun shows all of the features with respect to claim 21 as outlined above. However, Magazine in view of Hidenori in view of Sun fails to show  
The system of claim 21, wherein the at least one second computer-readable medium is encoded with additional instructions which, when executed by the at least one second processor, further cause the second device to: use an RTCPeer Connection application programming interface (API) of WebRTC to determine network configuration information for the peer-to-peer connection.  
Sredojev shows 
further cause the second device (i.e. peer2) to: use an RTCPeer Connection application programming interface (API) of WebRTC to determine network configuration information for the peer-to-peer connection. (Page 1009, Section C, Paragraphs 1 and 2; Page 1008, Section A, Paragraph 4)
Sredojev and Magazine in view of Hidenori in view of Sun are considered analogous art because they involve peer-to-peer connections between devices. Hidenori shows that the peer-to-peer connection may between browsers using webRTC.  Sredojev shows the details on how a webRTC P2P connection may be established. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine in view of Hidenori in view of Sun to incorporate the teachings of Sredojev wherein further cause the second device to: use an RTCPeer Connection application programming interface (API) of WebRTC to determine network configuration information for the peer-to-peer connection.  Doing so provides for the necessary tools and information to establish the webRTC peer-to-peer connection.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Magazine in view of Hidenori in view of Sun as applied above, and further in view of Sredojev and Burnett, Daniel. C (“WebRTC: Handling Media on the Web”, 2017), hereinafter Burnett.
Regarding claim 19, Magazine in view of Hidenori in view of Sun shows all of the features with respect to claim 18 as outlined above. However, Magazine in view of Hidenori in view of Sun fails to show  
The system of claim 18, wherein the at least one second computer-readable medium is encoded with additional instructions which, when executed by the at least one second processor, further cause the second device to: 
receive, from the computing system, first information identifying data handling capabilities of the first device; 
determine second information identifying data handling capabilities of the second device; and 
send the second information to the computing system; 
Sredojev shows
further cause the second device (i.e. Peer2) to:
receive, from the computing system, first information identifying data handling capabilities of the first device; (Peer1) (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; Page 1008, Column 2, Fig. 6 and Paragraph 1; i.e. Peer1 receives the media information of Peer2 from the signaling server.) 
determine second information (i.e. media information) identifying data handling capabilities of the second device; (Peer1) and (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2; i.e. Peer1 sends its media information to the signaling server.  The media information must be determined by Peer1 in order to be sent.)
send the second information to the computing system; (Page 1008, Section A, Paragraph 4; Page 1009, Section C, Paragraph 2)
Sredojev and Magazine in view of Hidenori in view of Sun are considered analogous art because they involve peer-to-peer connections between devices. Hidenori shows that the peer-to-peer connection may between browsers using webRTC.  Sredojev shows the details on how a webRTC P2P connection may be established.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine in view of Hidenori in view of Sun to incorporate the teachings of Sredojev wherein further cause the second device to: receive, from the computing system, first information identifying data handling capabilities of the first device, determine second information identifying data handling capabilities of the second device,  and send the second information to the computing system. Doing so provides for the necessary information to establish the webRTC peer-to-peer connection. 

wherein the first messages are formatted in accordance with the first information, and the second messages are formatted in accordance with the second information.  
Burnett shows
wherein the first messages are formatted in accordance with the first information, and the second messages are formatted in accordance with the second information. (Page 163, Section 8.3.4, Paragraph 3; i.e. The message formats that are acceptable between the two browsers are agreed upon so that each browser receives the format that is acceptable for its information.)
Burnett and Magazine in view of Hidenori in view of Sun in view of Sredojev are considered analogous art because they involve webRTC.  Sredojev shows the offer/answer protocol associated with the two devices.  Burnett shows that this offer/answer protocol determines the format of the messages received by the devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magazine in view of Hidenori in view of Sun in view of Sredojev to incorporate the teachings of Burnett wherein the first messages are formatted in accordance with the first information, and the second messages are formatted in accordance with the second information. Doing so provides that the devices receive formats that are acceptable. 

Allowable Subject Matter
Claims 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goshey et al. (Patent No. 6,101,555) – Establishing communication between a client device and a remote peripheral.
Morris et al. (U.S. Patent Publication 2013/0063767) – Presenting peripheral devices as applications to other applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451